DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-16 are rejected under 35 U.S.C. § 103 as being unpatentable over by Li et al., A functional SrF2 coated separator enabling a robust and dendrite-free solid electrolyte interphase on a lithium metal anode, J. Mater. Chem. A, 2019,7, 21349-21361, available at https://doi.org/10.1039/C9TA06908A, hereinafter “Li,” in view of Hu et al. (US 2017/0338522 A1), hereinafter “Hu,” and Brewer et al. (US 2019/0267631 A1), hereinafter “Brewer.”
Regarding claim 1, Li teaches a buffered negative electrode-electrolyte assembly comprising:
	a porous negative electrode comprising a metal, in this case a Li metal anode (e.g. p. 21350, Analytical characterization);
	a solid-state electrolyte; and
	a buffer layer comprising a buffer composition according to Formula (1), in this case an SrF2 microsphere coating on the PP separator (e.g. p. 21350, Analytical characterization);
	wherein the buffer composition has an electronic conductivity that is less than or equal to 1x10-2 times an electronic conductivity of the solid-state electrolyte, in this case since Li teaches  one of the recited buffer compositions, namely SrF2 (e.g. p. 21350, Analytical characterization), it would necessarily possess the same electronic conductivity; and
	the buffer composition has an ionic conductivity of less than or equal to 1x10-6 ionic conductivity of the solid-state electrolyte, in this case since Li teaches  one of the recited buffer compositions, namely SrF2 (e.g. p. 21350, Analytical characterization), it would necessarily possess the same ionic conductivity.
	While Li teaches that solid-state electrolytes may grow dendrites at pore boundaries (p. 21350, Introduction), Li does not teach a solid-state electrolyte in use with the SrF2 microsphere coating. However, Hu teaches a solid-state electrolyte (¶ [0029]), a lithium metal anode (¶ [0067]), and an interfacial layer (¶ [0067]). One having ordinary skill in the art would have understood that substituting the interfacial layer of Hu for the SrF2 microsphere coating of Li would have yielded the predictable result of preventing dendrite growth (see Li, p. 21350, Introduction), thereby facilitating improved electrode-electrolyte assembly operation. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted the SrF2 microsphere coating of Li for the interfacial coating of Hu in order to yield the predictable result of facilitating improved electrode-electrolyte assembly operation.
	Neither Li nor Hu teach a porous negative electrode. However, Brewer teaches a negative electrode comprising porous lithium metal (¶ [0128]). One having ordinary skill in the art would have understood that providing such a porous negative electrode would have provided : improved stability at aggressive >1C charging rates; higher overall areal charge capacity; higher charge capacity per gram of silicon; improved physical durability; simplified manufacturing process; and more reproducible manufacturing process (¶ [0009]), thereby facilitating improved electrode-electrolyte assembly operation. Therefore, it would have been obvious to have provided a porous negative electrode in order to facilitate improved electrode-electrolyte assembly operation.
Regarding claim 2, Li is silent as to the bandgap. However, since Li teaches one of the recited buffer compositions, namely SrF2 (e.g. p. 21350, Analytical characterization), it would necessarily possess a bandgap of greater than 3 electron-volts.
Regarding claim 3, Li further teaches that the buffer composition is a binary compound, namely SrF2 (e.g. p. 21350, Analytical characterization).
Regarding claim 4, Li further teaches that M is Sr (e.g. p. 21350, Analytical characterization).
Regarding claim 5, Li teaches that the buffer composition comprises SrF2 (e.g. p. 21350, Analytical characterization).
Regarding claim 6, Li teaches that the SrF2 microspheres are formed of crystallites of less than 100 nm but is silent as to the buffer layer’s thickness. However, Hu teaches an inorganic interfacial layer with a thickness of 1 nm to 100 nm (¶ [0009]). A prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. A. Here, one with ordinary skill in the art would have understood that a SrF2 coating with a thickness of 1 nm to 100 nm (see Hu, ¶ [0009]) would provide the desired mechanical protection and electrochemical stability to the electrolyte (see Li, p. 21350, Introduction). Therefore, it would have been obvious to have made the buffer layer’s thickness to be 5 nm to 50 nm in order to provide the desired mechanical protection and electrochemical stability.
Regarding claim 7, Li teaches that the buffer layer is a conformal coating on the porous negative electrode’s surface, in this case the SrF2 microspheres would conform against the negative electrode in the assembled state (see Fig. 7).
Regarding claim 8, Li teaches that the buffer layer is on a portion of the surface of the porous negative electrode (Fig. 7).
Regarding claim 9, Li further teaches that a portion of the electrolyte is directly exposed to the porous negative electrode, in this case the spaces between the SrF2 microspheres provide a path to the electrolyte for the lithium ions to travel through (see Fig. 7), meaning that the electrolyte is “directly exposed” to the negative electrode.
Regarding claim 13, Li does not teach the solid-state electrolyte. However, Hu teaches the solid-state electrolyte as discussed in the rejection of claim 1, above, and further teaches that the solid-state electrolyte may be and oxide-containing inorganic solid electrolyte such as Li7La2.75Ca0.25Zr1.75Nb0.25O12 (LLCZN) (¶ [0073]). One having ordinary skill in the art would have understood that substituting the interfacial layer of Hu for the SrF2 microsphere coating of Li would have yielded the predictable result of preventing dendrite growth (see Li, p. 21350, Introduction), thereby facilitating improved electrode-electrolyte assembly operation. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted the SrF2 microsphere coating of Li for the interfacial coating of Hu in order to yield the predictable result of facilitating improved electrode-electrolyte assembly operation.
Regarding claim 14, Li teaches a positive electrode, in this case the cathode (p. 21351, Electrochemical characterization); and the buffered negative electrode-electrolyte assembly of claim 1 (see rejection of claim 1, above).
Regarding claim 15, Li teaches the positive electrode comprises a lithium transition metal oxide, in this case LiNi0.68Co0.1Mn0.22O2 (p. 21351, Electrochemical characterization).
Regarding claim 16, Li teaches a method of manufacturing an electrochemical cell comprising:
	disposing a buffer layer, in this case an SrF2 microsphere coating (e.g. p. 21350, Analytical characterization), between an electrolyte, in this case a PP separator (p. 21350, Analytical characterization), and a porous negative electrode comprising a metal, in this case a Li metal anode (e.g. p. 21350, Analytical characterization);
	wherein the buffer layer comprising a buffer composition according to Formula (1), in this case SrF2 (e.g. p. 21350, Analytical characterization);
	wherein the buffer composition has an electronic conductivity that is less than or equal to 1x10-2 times an electronic conductivity of the solid-state electrolyte, in this case since Li teaches  one of the recited buffer compositions, namely SrF2 (e.g. p. 21350, Analytical characterization), it would necessarily possess the same electronic conductivity; and
	the buffer composition has an ionic conductivity of less than or equal to 1x10-6 ionic conductivity of the solid-state electrolyte, in this case since Li teaches  one of the recited buffer compositions, namely SrF2 (e.g. p. 21350, Analytical characterization), it would necessarily possess the same ionic conductivity.
	While Li teaches that solid-state electrolytes may grow dendrites at pore boundaries (p. 21350, Introduction), Li does not teach a solid-state electrolyte in use with the SrF2 microsphere coating. However, Hu teaches a solid-state electrolyte (¶ [0029]), a lithium metal anode (¶ [0067]), and an interfacial layer (¶ [0067]). One having ordinary skill in the art would have understood that substituting the interfacial layer of Hu for the SrF2 microsphere coating of Li would have yielded the predictable result of preventing dendrite growth (see Li, p. 21350, Introduction), thereby facilitating improved electrode-electrolyte assembly operation. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted the SrF2 microsphere coating of Li for the interfacial coating of Hu in order to yield the predictable result of facilitating improved electrode-electrolyte assembly operation.
	Neither Li nor Hu teach a porous negative electrode. However, Brewer teaches a negative electrode comprising porous lithium metal (¶ [0128]). One having ordinary skill in the art would have understood that providing such a porous negative electrode would have provided : improved stability at aggressive >1C charging rates; higher overall areal charge capacity; higher charge capacity per gram of silicon; improved physical durability; simplified manufacturing process; and more reproducible manufacturing process (¶ [0009]), thereby facilitating improved electrode-electrolyte assembly operation. Therefore, it would have been obvious to have provided a porous negative electrode in order to facilitate improved electrode-electrolyte assembly operation.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Li, Hu, and Brewer as applied to claim 1, above, and further in view of Tolbert et al. (US 2013/0078508 A1), hereinafter “Tolbert.”
Regarding claim 10, Li, Hu, and Brewer are silent as to the average pore diameter and wall thickness. However, Tolbert teaches a negative electrode comprising an average pore diameter of 25 nm to 400 nm, in this case 2 nm to 200 nm (¶ [0010]-[0014]), and a wall thickness of 5 nm to 100 nm, in this case 1 nm to 100 nm (¶ [0010]-[0014]). One having ordinary skill in the art would have realized that making the porous negative electrode with such pore diameters and wall thicknesses would allow sufficient room for the lithium ions to migrate to and from the negative electrode during charging and discharging, thereby facilitating electrochemical device operation. Therefore, it would have been obvious to have made the average pore diameter of 25 nm to 400 nm and the wall thickness of 5 nm to 100 nm in order to facilitate electrochemical device operation.
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Li, Hu, and Brewer as applied to claim 1, above, and further in view of Wen et al. (US 2020/0168949 A1), hereinafter “Wen.”
Regarding claim 11, Li, Hu, and Brewer do not teach the porosity. However, Wen teaches a lithium metal anode with a porosity of 5% to 85%. One having ordinary skill in the art would have realized that making the porous negative electrode with a porosity of 60% to 75% provide increased surface area to release and accept lithium ions, thereby facilitating improved electrochemical device operation. Therefore, it would have been obvious to have made the porosity to be 60% to 75%  in order to facilitate improved electrochemical device operation.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Li, Hu, and Brewer as applied to claim 1, above, and further in view of Tegen et al. (US 2015/0084157 A1), hereinafter “Tegen.”
Regarding claim 12, Li, Hu, and Brewer do not teach the transition metal nitride. However, Tegen teaches that the negative electrode may include a transition metal nitride such as titanium nitride (¶ [0091]). One having ordinary skill in the art would realize that including such a transition metal nitride in the negative electrode would act as a diffusion barrier to prevent or reduce contaminants from entering the solid-state electrolyte battery (see ¶ [0091]), thereby facilitating improved battery performance. Therefore, it would have been obvious to have included a transition metal nitride layer in the negative electrode in order to facilitate improved battery performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729